Citation Nr: 1519756	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  09-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from December 6, 2002, to October 27, 2003.

2.  Entitlement to an effective date earlier than April 2, 2005, for the grant of a total disability rating based on individual unemployability due to service-connected PTSD (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in January 2011, November 2012, and March 2014; the complex procedural history was set forth in detail in the November 2012 decision.  As such, the Board will only summarize the pertinent portions at this time.  

In a November 2012 decision, the Board granted a 70 percent rating for PTSD from July 26, 2000, to December 6, 2002; a 50 percent rating from December 6, 2002, to October 27, 2003; a 70 percent rating from January 1, 2004, to May 19, 2005; and denied a rating in excess of 70 percent from May 19, 2005.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Memorandum Decision, the Court set aside the portion of the Board's decision that assigned a 50 percent rating for PTSD from December 6, 2002, to October 27, 2003, and remanded the matter for further adjudication.  The Court affirmed the remainder of the Board's decision.

In November 2012 and March 2014, the Board remanded the issue of entitlement to a TDIU prior to April 2, 2005, to the Agency of Original Jurisdiction (AOJ) for additional development.  The issue has since been returned to the Board.  

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The records and documents in the electronic folder are duplicative or irrelevant to the issues on appeal.  



FINDINGS OF FACT

1.  From December 6, 2002, to October 27, 2003, the Veteran's PTSD symptoms were productive of occupational and social impairment with deficiencies in most areas.

2.  The evidence of record supports a finding that the Veteran's service-connected PTSD has rendered him unable to secure or follow substantially gainful employment effective from October 24, 2000.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating for PTSD have been met from December 6, 2002, to October 27, 2003.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an award of TDIU have been met effective from October 24, 2000.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In this case, the Veteran has requested a 70 percent rating for PTSD and a TDIU effective from October 24, 2000, which was the date he filed a claim for an increased rating.  See July 2014 correspondence, additional argument and evidence.  The Veteran's evaluation for PTSD is currently staged as follows:  70 percent from July 26, 2000, to December 6, 2002; 50 percent from December 6, 2002, to October 27, 2003; a temporary total evaluation from October 27, 2003 to January 1, 2004; and a 70 percent rating from January 1, 2004.  TDIU has been assigned effective from April 2, 2005.  As will be discussed below, the Board is granting a higher 70 percent rating for PTSD from December 6, 2002, to October 27, 2003, and a TDIU effective October 24, 2000.  This is a full grant of the benefits requested by the Veteran and his representative.  Given the favorable disposition, the Board finds that all notification and development action needed to fairly adjudicate the claims have been accomplished.


II.  Disability Rating for PTSD - December 6, 2002, to October 27, 2003

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court discussed the concept of the "staging" ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id.  at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.  The 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118   (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  According to the Fourth Edition of the "American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders" (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

By way of background, the record reflects that the Veteran has a history of alcohol dependence and polysubstance abuse in addition to his PTSD symptomatology.  A December 2002 record notes that he began having problems in 1989 with alcohol after he lost his significant other.  His pattern of use of alcohol was daily consumption, up to ten, 24 ounce cans per day. and it was noted that he had been drinking to this extreme for the past two and a half to three years.  An October 2003 record notes that he had worked as a teacher's aide, but was terminated because of his drinking.  He had periods of homelessness and was residing at the City Union Mission and on the streets for 18 months prior to his admission to VA's Homeless Veterans Program on November 20, 2002.  A December 2005 VA examiner opined that the Veteran's polysubstance abuse was at least as likely as not a way of coping with his PTSD symptoms.  Therefore, the Board will consider the Veteran's symptoms associated with polysubstance abuse in evaluating the present claims.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (compensation is available for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability).

A November 2002 VA psychology note reflects that the Veteran was alert and oriented.  There was no evidence of hallucinations or delusions.  His thought content was organized, and his rate of speech was normal.  His eye contact was also good, and his affect was appropriate, although his mood was moderately depressed.  The diagnoses were PTSD and alcohol and marijuana dependence, and a GAF score of 45 was assigned.  

A December 2002 VA psychosocial assessment record notes that the Veteran was unemployed and had been working through Labor Ready and Skill Staff doing a variety of semi-skilled jobs.  It was noted that he had been employed in a school district from 1979 to 1989, but had some problems there.  It was also noted that he had been diagnosed with PTSD and had reported having suicidal ideation in the past, including a suicide attempt in the late 1980s.  He stated that he was currently separated from his wife and denied any current relationship.  He maintained contact with his mother, sister, and brother.  The Veteran was alert, oriented, and cooperative throughout the assessment, and he was neatly groomed and was easily engaged.  The Veteran appeared motivated and sincere about his recovery and maintained appropriate eye contact.  

A December 2002 VA psychiatric record reflects that the Veteran reported having flashbacks off and on and some insomnia.  He described his mood as "fair."  He denied psychosis, manic, and obsessive compulsive disorder symptoms.  His mood was described as depressed, and his affect was appropriate, but anxious.  The Veteran's thought process was linear and goal oriented, and his thought content was unremarkable.  It was noted that he had a history of PTSD and polysubstance abuse.  A GAF score of 65 was assigned.  

The report of a January 2003 VA examination reflects that the Veteran was alert and oriented.  He was a fair historian, but exhibited mild pressured speech at times.  He denied auditory hallucinations, but admitted that he had experienced them when drinking.  The Veteran reported having mood swings and being impatient.  He described having some bipolar-like symptoms with periods of hyperness and irritability.  He stated that he had racing thoughts and became easily distracted.  He also described having periods of depression where he felt hopeless and helpless, lacked energy and motivation, and had suicidal thoughts.  The Veteran indicated that he had dreams of the trauma at times and thought about Vietnam every day.  He said the color green still bothered him and seeing people in fatigues.  He also reported that he had continuous fears that "something is going to go off" and that he used alcohol to calm himself down.  The diagnoses were alcohol dependence, PTSD, and mood disorder, and a GAF score of 55 to 65 was assigned.  

VA domiciliary records dated in February 2003 reflect that the Veteran's mood was depressed and irritable at times.  His affect was anxious.  He maintained fair grooming and hygiene and was cooperative.  The Veteran's thought process and content were unremarkable, and his insight and judgement were fair.  A GAF score of 60 was assigned.  It was noted that he had been cleared for community employment since December 2002, but had been unsuccessful.  Another record notes that the Veteran had a working diagnosis of PTSD and alcohol and marijuana dependence with a GAF score of 45.  

An April 2003 VA mental health record notes that the Veteran reported feeling panicky at times with an increased sense of anxiety.  He also reported having palpitations and weird thoughts about Iraqis shooting missiles and terrorist attacks.  He stated these thoughts occurred one to two times per week and that he also had flashbacks from the war.  The Veteran indicated that he was having some memory problems and difficulty understanding and completing complex tasks.  A GAF score of 60 was assigned.  His medication was increased, and he was referred for neuropsychology testing.  

A May 2003 record notes that the Veteran reported feeling generally fair, but anxious and panicky at times.  He indicated that he was able to enjoy fishing, but that his short term memory problems continued.  It was noted that his affect was somewhat blunted.  A GAF score of 65 was assigned.  It was further noted that he was scheduled for neuropsychology testing in June 2003.  

A June 2003 VA psychology assessment record indicates that a memory examination revealed intact temporal orientation and adequate attention.  Examination for aphasia and related disorders demonstrated fluent spontaneous speech with intact comprehension.  The Beck Depression Inventory score was 19, which was in the moderate to severe range.  The Veteran reported having nothing to look forward to, having sleep difficulty, feeling sad, having decreased interest in others, having disrupted appetite, and having suicidal thoughts.  He also reported experiencing heart palpitations and a fear of the worst happening.  The psychologist noted that the Veteran exhibited significant depression and anxiety, including suicidal thoughts and had some difficulties with memory.  

The report of an August 2003 VA examination reflects that the Veteran continued to be a resident of the Homeless Veterans Program and was living at a VA domiciliary where he had been since November 2002.  He was proud of maintaining his sobriety for 9 months.  He said his mood was "so-so" and claimed to have a 50/50 ratio of good days to bad days.  During his bad days, he said he felt depressed and angry.  He also had difficulty concentrating and had panic attacks twice a week.  He reported having good sleep, but difficulty with memory.  It was noted that he was working a compensated work therapy job as a housekeeper for VA.  He said he was separated from his wife and had no children.  He reported having a close relationship with his mother and sister and intended to live with his mother once he was discharged.  He said he had a number of friends, but avoided many old acquaintances because they used drugs or alcohol.  He said he liked to go fishing.  It was noted that he appeared to be functioning well in his job, routine responsibilities of self-care, relationships, and recreational pursuits and that he was "functioning well in a controlled environment."

The examiner opined that the Veteran could have been exaggerating or misrepresenting his symptoms in order to receive an increase in compensation.  He did not show impaired thought process or communication.  He denied delusions and hallucinations.  Eye contact was adequate.  He denied suicidal ideation, intent, or plan.  He presented with euthymic mood, but reported periods of anxiety and depression.  The Veteran also described symptoms of panic attacks without agoraphobia.  The examiner indicated that the Veteran reported symptoms of mild PTSD and that the primary diagnoses were long-term histories of alcohol dependence, cocaine dependence, and marijuana dependence, which were in early partial remission in a controlled environment.  A GAF score of 65 was assigned, and the examiner indicated that the Veteran's psychosocial functioning appeared to be improved since his last examination.  He maintained steady work in work therapy jobs, made many friends, and maintained social activities.  It was noted that he had worked hard to maintain his sobriety and that had dramatically improved the quality of his life.  

On October 27, 2003, the Veteran was admitted to a VA Mental Health Residential PTSD program.  A VA psychiatric evaluation record reflects that the Veteran was discharged from the VA domiciliary program on September 25, 2003.  He reported that he felt depressed 50 percent of the time, but tried to hide it by withdrawing.  He denied current suicidal ideation or intent, but reported the presence of suicidal ideation on a frequent basis with the last thoughts being two weeks prior.  He reported experiencing flashbacks with the color green being a trigger.  He reported multiple (15+) hospitalizations over the years at various VA facilities for alcohol related treatment.  A GAF score for 55 was assigned. 

Considering the pertinent evidence in light of the applicable criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent rating is warranted for PTSD from December 6, 2002, to October 27, 2003.  In this regard, the Board notes that the Veteran showed some improvement after being admitted to the VA domiciliary, entering the Homeless Veterans Program, and being treated for polysubstance abuse.  The Board notes, however, that this was an extremely controlled environment.  Even in this environment, the Veteran reported frequent episodes of depression, periods of hopelessness and helplessness, and suicidal thoughts.  He also exhibited anxiety and had frequent panic attacks.  Although the August 2003 VA examiner noted that the Veteran showed some signs of improvement and was functioning well after a period of sobriety, it was also stressed that this was a controlled environment.  The June 2003 psychologist noted that the Veteran had significant depression and anxiety with suicidal thoughts.  Considering the totality of the evidence and resolving reasonable doubt in his favor, the Board finds his symptoms resulted in deficiencies in most areas (i.e., work, family relations, judgment, thinking, and mood). 

The Board also notes that the assigned GAF scores ranging from 41 to 50 are indicative of serious impairment in social and occupational impairment.  These GAF scores are consistent with the criteria for a 70 percent rating.  The GAF scores ranging from 51 to 60 are indicative of moderate symptoms, and the GAF scores ranging from 61 to 70 are indicate of some mild symptoms.  Although the GAF scores above 50 are suggestive of less impairment than contemplated in the criteria for a 70 percent rating, as explained above, the Board has considered the totality of the evidence and resolved reasonable doubt in the Veteran's favor in assigning a 70 percent rating during this time period.  

Moreover, as indicated by the Veteran's representative in his September 2014 correspondence, the Veteran is seeking a 70 percent evaluation for PTSD effective from October 24, 2000.  The grant of a 70 percent rating from December 6, 2002, to October 27, 2002, results in a 70 percent rating effective from October 24, 2000, with a temporary total evaluation in effect from October 27, 2003 to January 1, 2004.  Because this decision represents a full grant of the benefits sought by the Veteran, the Board need not discuss whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321(b)(1). 

In summary, the Board finds that a higher 70 percent rating for PTSD is warranted from December 6, 2002, to October 27, 2003.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


III.  Effective Date for TDIU

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2); see also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) ("increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

In this case, the issue of entitlement to TDIU was considered part of the Veteran's claim for an increased rating for PTSD, which was received on October 24, 2000.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.  

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

As noted above, the Veteran is service-connected for PTSD, which has been evaluated as 70 percent disabling effective from July 26, 2000.  A temporary total evaluation is in effect from October 27, 2003, to January 1, 2004.  Hence, the Veteran meets the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a) as of July 26, 2000.  TDIU is currently in effect from April 2, 2005, and the Veteran's representative has requested an earlier effective date from October 24, 2000.  Resolving reasonable doubt in the Veteran's favor, the Board finds that an effective date from October 24, 2000, is warranted.

The record reflects that the Veteran received his Bachelor of Arts in psychology and worked full-time as a special education teacher.

According to the Veteran's application for disability benefits from the Social Security Administration (SSA), he last worked full time as a teacher's aide in 1998.  He indicated that he became too disabled to work in 1999.  After 1998, he worked as a common laborer in various part-time positions.  According to an April 2006 affidavit, he worked as a construction laborer, but was fired because he could not concentrate or stand in one place too long.  He also performed part-time labor preparing for a radeo, but was fired because he had difficulty taking orders.  From June 1999 to January 2000, the Veteran worked part-time for a skills staffing center setting up equipment; he said he was only able to work part-time because of his PTSD symptomatology.  From January 2000 to April 2001, he worked part-time doing assembly work.  From March 2003 to September 2003, the Veteran reported that he did work therapy through VA, which involved doing housekeeping duties for the hospital.  He said he was unable to successfully continue working after a period of time due to his PTSD symptomatology.  

The Veteran's earnings record from SSA reflects that his taxable income was $3,712 in 2000, $2,414 in 2001, and $248 in 2002.

As discussed above, the Veteran has had a long history of polysubstance.  He was homeless and in and out of treatment centers for 18 months prior to being admitted into VA's Homeless Veterans Program in November 2002.  He then resided in a VA domiciliary from November 2002 to September 2003 and a residential PTSD program from October 2003 to December 2003.  

A September 2003 VA social work discharge note reflects that the Veteran worked for 6 months in compensated work therapy/housekeeping while he was in the VA domiciliary.  It was noted that he managed to save $800 and made excellent use of his time.  

The report of a May 2004 VA examination reflects that the Veteran lived with his mother or lady friend and had been sober since November 2002.  He said he got angry quite easily and had some vague suicidal thoughts.  He was oriented and able to maintain his personal hygiene and other activities of daily living.  He appeared to stammer, but his speech was logical and goal directed.  He rated his depression as a 7 with 10 being the worst.  He said his sleep was only marginally adequate.  A GAF score of 55 was assigned, and it was noted that the Veteran had some mild and transient symptoms, but appeared to be doing as well or better than he did at the time of his last examination.  The examiner questioned the validity of test scores that showed increased problems.  

The report of a July 2004 VA examination reflects that the Veteran said that he had not been working since his last work assignment at the VA domiciliary compensated work therapy program.  His speech was mildly tangential, but easily redirectable.  He said he had a depressed mood, but tried to hide it.  He also said he had suicidal and homicidal thoughts, but did not want to act on them.  The Veteran stated that he went fishing, roller skating, to Alcoholics Anonymous meetings, and attended church regularly.  He also reported that he had been with his current girlfriend for over a year.  He said he had nightmares three times per week, distressing and intrusive thoughts many times during the day, felt detached and irritable, and had trouble falling and staying asleep.  The examiner assigned a GAF score of 55 to 60.  

On April 2, 2005, VA records reflect that the Veteran presented in the emergency department requesting detox after drinking 12 beers per day for the past 3 weeks.  He reported feeling depressed and suicidal.  

In a May 23, 2005 letter, the Director of VA's PTSD program in Kansas City (Dr. H.T.) noted that the Veteran continued to have persistent symptoms of severe PTSD with not much remission of most of his symptoms.  The physician opined that the Veteran was unemployable permanently due to his chronic PTSD.  

In December 2013, a VA examiner reviewed the Veteran's claims file and opined that the records did not indicate that the Veteran was incapable of working prior to May 23, 2005.  The examiner noted that the Veteran was employed until September 2003, and it was noted that he was making progress and managing his PTSD symptoms.  The examiner noted that the Veteran did well while working in the compensated work therapy program.  The examiner also noted that that Dr. T.H. did not endorse the Veteran's inability to work until after his relapse.  

In March 2014, the Board remanded the issue of entitlement to TDIU prior to April 2, 2005, and directed the AOJ to obtain an addendum opinion.  The Board advised the examiner that the Veteran's positions in VA's incentive therapy and compensated work therapy programs were considered to be in a protected environment or sheltered workshop, i.e., marginal employment, and should not be considered as showing employability for these purposes.  

In April 2014, the VA examiner provided an addendum opinion.  She indicated that there was not an indication by the Veteran's records that he was incapable of working due to his PTSD until May 23, 2005.  She indicated that no new evidence had been offered to her and her opinion continued to be the same.  

Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that TDIU is warranted effective from October 24, 2000.  Although the Veteran worked various part-time jobs from 2000 to 2003, his annual earnings reflect that this was marginal employment - well below the poverty threshold for one person.  Moreover, VA's compensated work therapy program was sheltered work environment and must also be considered marginal.  

The ultimate question of whether the Veteran's PTSD symptomatology rendered him unable to secure or follow substantially gainful employment is a factual rather than a medical question and that is an adjudicative determination properly made by the Board.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  As noted above, the record reflects that Veteran's polysubstance abuse was a coping mechanism to deal with his PTSD.  The record also reflects that the Veteran was in and out of treatment, homeless, and unable to perform anything more than part-time work from October 2000 to November 2002.  He entered VA's domiciliary program in November 2002, received substance abuse treatment, and apparently maintained his sobriety until a relapse in April 2005.  There is no doubt that the Veteran showed improvement while in the domiciliary program; however, he continued to show significant PTSD symptomatology, including depression, anxiety, and suicidal thoughts.  Although he worked in the compensated therapy work program, this was a very controlled and sheltered environment.  Unfortunately, the improvement that resulted from his sobriety in VA's domiciliary program was not sustained as evidenced by his relapse in April 2005.

Given the totality of the evidence, the Board finds that the Veteran's PTSD and related polysubstance abuse rendered him unable to secure or follow substantially gainful employment since October 24, 2000.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 70 percent rating, but no higher, for PTSD is granted from December 6, 2002, to October 27, 2003, subject to the provision governing the payment of monetary benefits.

TDIU is granted effective from October 24, 2000, subject to the provision governing the payment of monetary benefits.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


